ACCEPTED
                                                                                                                 01-15-00429-CV
                                                                                                  FIRST 5/5/2015
                                                                                                           COURT1:03:05   PM
                                                                                                                   OF APPEALS
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                              HOUSTON,    TEXAS
                                                                                                     Envelope    No. 5155794
                                                                                                           5/8/2015  10:23:08 AM
                                                                                                     By:CHRISTOPHER
                                                                                                          Phyllis Washington
                                                                                                                          PRINE
                                                                                                 Filed: 5/5/2015 1:03:05 PM
                                                                                                                          CLERK

                                      Cause No. 2013-14192

Elizabeth Howard Crowell,                    §         In the District Court of
                                             §                                    FILED IN
                                                                           1st COURT OF APPEALS
                       Plaintiff,            §                                 HOUSTON, TEXAS
                                             §                             5/8/2015 10:23:08 AM
v.                                           §                             CHRISTOPHER A. PRINE
                                             §                                     Clerk
Jandor Gardens Association, Inc., George L. §
Parker, Eva K. Parker, Sarah Whiting, Ron    §
Witte, Lawrence E. Plotsky, Rick Rambo,      §
Frances Rambo, David D. Stock, Anna L.       §         Harris County, Texas
Stock, Wyman H. Herendeen, Mary              §
Herendeen, Fereidoon Sharifi, Soody Sharifi, §
Edward G. Rizk, Billie Rizk, Benjamin        §
Levit, Erica Levit, Garret S. Madderra,      §
George W. Hawkins, Eileen K. Starbranch,     §         JURY TRIAL DEMANDED
Catherine A. Morgan, Georgia W. Hitchcock, §
James Carper, Walter J. Taylor, Anita J.     §
Taylor, and Erik Mazziotta,                  §
                                             §
                       Defendants.           §         55th Judicial District

                                        Notice of Appeal

       Defendant Eileen K. Starbranch gives notice of her intent to appeal the trial court’s Order

and Final Judgment rendered on April 28, 2015. This appeal is taken to the First or Fourteenth

Court of Appeals in Houston, Texas.

                                            Respectfully submitted,

                                            NELSON S. EBAUGH, P.C.

                                            /s/ Nelson S. Ebaugh
                                            Nelson S. Ebaugh
                                            Texas Bar No. 24007139
                                            NELSON S. EBAUGH, P.C.
                                            2777 Allen Parkway, Suite 1000
                                            Houston, TX 77019
                                            Ph      (713) 752-0700
                                            Fax     (713) 739-0500
                                            nebaugh@ebaughlaw.com

                                            Attorney for Eileen K. Starbranch


                                                1
                                     Certificate of Service

        I certify that a true and correct copy of the foregoing document has been served on the
following counsel of record on May 5, 2015, in accordance with Rule 21a of the Texas Rules of
Civil Procedure.

       John B. Shely
       Courtney B. Glaser
       Andrews Kurth, LLP
       600 Travis, Suite 4200
       Houston, TX 77002

                                            /s/ Nelson S. Ebaugh
                                            Nelson S. Ebaugh




                                               2